11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

James Dewayne Grumbles,                      * From the 91st District Court
                                               of Eastland County,
                                               Trial Court No. 24576.

Vs. No. 11-17-00292-CR                       * November 2, 2017

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Dauphinot,
                                               sitting by assignment)
                                               (Bailey, J., not participating)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.